448 F.2d 776
DES MOINES COUNTY FARM SERVICE COMPANY, Appellant,v.UNITED STATES of America, Appellee.
No. 71-1153.
United States Court of Appeals, Eighth Circuit.
October 5, 1971.

Elmer M. Jones, Pryor, Riley, Jones & Walsh, Burlington, Iowa, John W. Carty, Winfield, Iowa, Robert J. Crane, Burlington, Iowa, for appellant.
Issie L. Jenkins, Atty., Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Harry Baum, Attys., Tax Div., Dept. of Justice, Washington, D. C., for appellee; Allen L. Donielson, U. S. Atty., of counsel.
Before VOGEL, GIBSON and LAY, Circuit Judges.
PER CURIAM.


1
This is a suit instituted by Des Moines County Farm Service Company, a non-exempt (under Subchapter T of the Internal Revenue Code of 1954, 26 U.S.C. § 1381, et seq.) marketing and purchasing farmers cooperative organization seeking refunds on federal income taxes paid by it for fiscal years 1964 and 1965. The issue on appeal was stipulated by the parties as follows: "Whether in computing [taxpayer's] allowable patronage dividend deduction for federal income tax purposes, cash dividends on capital stock may be deducted solely from [taxpayer's] non-member and non-patronage income, thereby increasing the amount of net income available for patronage dividends to members, as provided by [taxpayer's] By-Laws, or whether cash dividends on capital stock must be deducted from member, non-member and non-patronage income on a ratable basis, thereby reducing the amount of net income available for patronage dividends to members, as contended by the United States."


2
The District Court, in a well-considered opinion by Stephenson, Chief Judge, denied the refund.


3
Because we are in complete agreement with Chief Judge Stephenson's opinion as published in 324 F. Supp. 1216, 1971, S.D.Iowa C.D., we affirm on the basis thereof.


4
Affirmed.